Citation Nr: 0520424	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-24 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
injury to include headaches and dizziness.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for residuals of an eye 
injury.

4.  Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1955 to October 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The veteran testified before the undersigned at a Board 
videoconference hearing in January 2005.  A transcript of 
that hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for residuals of a head 
injury, headaches, and dizziness in an October 1977 rating 
decision, which the veteran did not appeal. 

3.  Evidence received since the October 1977 rating decision 
is neither cumulative nor redundant of evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

4.  There is competent evidence of a nexus between the 
veteran's current headaches and an in-service injury.

5.  There is competent evidence of a nexus between the 
veteran's current PTSD and a verified in-service stressor.

6.  There is competent evidence of a nexus between a scar in 
the right eyebrow and an in-service injury while there is no 
evidence of any current ophthalmologic disorder.

7.  There is competent evidence of a nexus between a scar on 
the right posterior neck and an in-service injury while there 
is no evidence of any other current neck disability.       


CONCLUSIONS OF LAW

1.  The October 1977 rating decision that denied service 
connection for residuals of a head injury, headaches, and 
dizziness is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the 
October 1977 rating decision to reopen a claim for service 
connection for residuals of a head injury to include 
headaches and dizziness.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. 
§ 3.156(a) (2004).  

3.  Service connection for headaches as a residual of a head 
injury is established.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).   

4.  Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004). 

5.  Service connection for a scar in the right eyebrow as a 
residual of an eye injury is established.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

6.  Service connection for a scar of the right posterior neck 
as a residual of a neck injury is established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

7.  Service connection for any other residual of an eye 
injury or a neck injury is not established.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letters dated in March 2002, July 2002, and June 
2003, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what steps VA would 
take to assist him in developing those claims, as well as 
what information or evidence the veteran was responsible to 
provide.  In addition, the April 2004 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
Accordingly, the Board finds that the RO has provided notice 
as required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
letters issued by the RO all preceded the July 2003 adverse 
determination on appeal, such that there is no conflict with 
Pelegrini.  

The Board also observes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  In this case, 
although the letters to the veteran does not specifically 
contain this request, the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  As discussed above, the 
letters provided adequate 38 U.S.C.A. § 5103(a) notice and 
ask the veteran to provide any other additional evidence.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  In this case, the Board finds no indication 
of defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation that 
some defect in the content or timing of the notice to the 
veteran has resulted in any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's VA treatment records and several relevant medical 
examinations.  The veteran has submitted a private medical 
statement, numerous lay statements, and copies of some 
service records.  During the January 2005 Board hearing, he 
indicated that he had been unsuccessful in securing 
additional private medical records.  The RO has attempted to 
obtain the veteran's service medical records and service 
personnel records.  In September 1977, the National Personnel 
Records Center (NPRC) indicated that service medical records 
were not available and presumed destroyed.  Subsequent 
attempts by the RO to obtain service medical records yielded 
a negative reply in March 2003.  Similarly, in June 2003, the 
NPRC stated that service personnel records were also 
unavailable.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.   

New and Material Evidence

The RO denied service connection for residuals of a head 
injury, headaches, and dizziness in an October 1977 rating 
decision.  It gave the veteran notice of this denial, but he 
did not initiate an appeal.  Therefore, the RO's decision of 
October 1977 is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2004).   

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments apply to claims 
that filed after that date, as in this case.  Therefore, the 
Board will apply the amended regulation.  

This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a) 
(2004).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R.  § 3.156(a) (2004). 

Evidence at the time of the October 1977 rating decision 
consisted of VA treatment records, a private medical 
statement, and several lay statements.  The RO denied the 
claim because it found no relationship between an in-service 
head injury and headaches initially manifested years after 
service.  

Evidence received since the October 1977 rating decision 
includes additional VA treatment records and lay statements 
and reports of several VA examinations.  The Board finds that 
this evidence is new and material for purposes of reopening 
the claim.  Specifically, reports of VA neurology 
examinations in March 2003 and May 2003 provide opinions 
relating the onset of the veteran's headaches to an in-
service head injury.  These opinions are new and material 
within the meaning of 38 C.F.R. § 3.156(a).  Therefore, the 
claim is reopened.  38 U.S.C.A. § 5108.    

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3).  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy. Id.    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran seeks service connection for 
residuals of a head injury, PTSD, residuals of an eye injury, 
and residuals of a neck injury.  He alleges that each 
disorder stems from the same in-service incident in which he 
was assaulted and beaten.  The Board has been unable to 
secure any of the veteran's service medical records or 
service personnel records; they are presumed to have been 
destroyed.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  

When a veteran's service medical records are unavailable, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. 
§§ 71204(d)(1), 5107(b)), are heightened.  See also Moore 
(Howard) v. Derwinski. 1 Vet. App. 401, 404 (1991).  

The claims folder contains a September 1977 statement from 
J.B., who served with the veteran.  In that statement, he 
related that he saw the veteran returning to base.  The 
veteran told him he had been attacked by four men.  J.B. 
helped the veteran to the base hospital where he was treated, 
which included stitches over the right eye and in the head.  
The claims folder also contains a December 2001 statement 
from a Sgt. Williams, who also served with the veteran.  He 
recalled that he saw the veteran trying to get away from four 
men who were beating him.  The veteran had one eye "knocked 
closed" and cuts on the neck; he was bleeding pretty badly.  
Sgt. Williams stated that he carried the veteran to the base 
hospital.  

These statements appear credible and are consistent with each 
other as well as with the veteran's accounts of the incident.  
Therefore, in light of the unavailability of official service 
medical and personnel records, the Board accepts these 
statements as corroboration of the in-service incident as 
described by the veteran.   

1.  Residuals of a Head Injury

As discussed above, the Board has reopened the claim for 
service connection for residuals of a head injury.  
38 U.S.C.A. § 5108.  Therefore, the claim must be evaluated 
based on all the evidence of record.  Initially, the Board 
notes that the RO has not considered the claim on the merits.  
However, given the favorable disposition of the appeal, the 
Board finds no prejudice to the veteran in addressing the 
merits without first referring the case to the RO.  Bernard, 
4 Vet. App. at 392-94.

The veteran alleges that he began having headaches after he 
sustained a head injury during the in-service assault.  VA 
neurology examinations conducted in March 2003 and May 2003 
yielded a diagnosis of migraine headaches.  Both examinations 
included the opinion that it was likely that the in-service 
head injury first brought out these migraine headaches.  
There is no contrary medical opinion of record.  Accordingly, 
the Board finds that the evidence supports service connection 
for headaches as a residual of a head injury.  38 U.S.C.A. § 
5107(b).  

2.  PTSD

As discussed above, the Board accepts the statements of Sgt. 
Williams and J.B. as credible evidence corroborating the 
veteran's description of his in-service stressor, the 
personal assault.  38 C.F.R. § 3.304(f)(3).  The March 2004 
VA examiner reviewed the claims folder and interviewed and 
examined the veteran.  The examination report shows a current 
diagnosis of PTSD and includes the examiner's opinion that 
there is a nexus between the PTSD and the stressor reported 
by the veteran.  Again, there is no contrary medical opinion.  
Therefore, the Board finds that the evidence supports service 
connection for PTSD.  38 U.S.C.A. § 5107(b).  The nature and 
extent of the PTSD disorder associated with the veteran's 
service is not at issue before the Board at this time. 

3.  Residuals of an Eye Injury

The veteran seeks service connection for residuals of any eye 
injury.  During the January 2005 Board hearing, he suggested 
that he had some difficulty controlling the right eye, as 
well as decreased, blurry vision.  However, review of the 
February 2003 VA ophthalmology examination and VA outpatient 
treatment records finds no evidence of a current right eye 
disorder attributed to any trauma.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  To 
the extent there is no ophthalmologic disability associated 
with the in-service assault, the appeal must be denied.  The 
post-service medical records provide, as a whole, negative 
evidence against this claim.

However, the Board notes that the report of the May 2003 VA 
dermatology examination is significant for a scar over the 
right eye in the eyebrow.  As reported above, the September 
1977 statement from J.B. indicated that the veteran received 
stitches over his right eye.  Resolving doubt in the 
veteran's favor, the Board finds that the evidence supports 
service connection for a scar in the right eyebrow as a 
residual of an eye injury.  38 U.S.C.A. § 5107(b).     

4.  Residuals of a Neck Injury

With respect to the claim for residuals of a neck injury, 
during the January 2005 Board hearing, the veteran made vague 
references to having a crick in the neck.  Service connection 
requires evidence of a current disability.  Boyer, 210 F.3d 
at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Review of the medical evidence of record is negative for any 
complaint or diagnosis of disability of the cervical spine or 
associated nerves or musculature.  To the extent there is no 
evidence of such disability, the appeal must be denied.  As 
above, the post-service medical records provide, as a whole, 
negative evidence against this claim.

However, as with the right eye claim, the report of the May 
2003 VA dermatology examination is significant for a scar on 
the right posterior neck.  The December 2001 statement from 
Sgt. Williams indicates that he observed that the veteran had 
cuts on his neck as a result of the assault.  Resolving doubt 
in the veteran's favor, the Board finds that the evidence 
supports service connection for a scar on the right posterior 
neck as a residual of a neck injury.  38 U.S.C.A. § 5107(b).  
  

ORDER

As new and material evidence has been received, the claim for 
service connection for residuals of a head injury to include 
headaches and dizziness is reopened.  To that extent, the 
appeal is granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for headaches as a 
residual of a head injury is granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for PTSD is granted.  

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a scar in the right 
eyebrow as a residual of an eye injury is granted.  To that 
extent only, the appeal is granted.  

Service connection for ophthalmologic or other residuals of 
an eye injury is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a scar of the right 
posterior neck as a residual of a neck injury is granted.  

Service connection for any other residuals of a neck injury 
is denied.   



	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


